DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. U.S. Patent App. Pub. No. 2020/0076557.
Regarding claims 1 and 5, Sun discloses a transmitter (see Figs. 11-12) performing a method comprising an assignment circuit (i.e. determining unit 510/processor 610) that maps a phase tracking reference signal onto a subset of antenna ports of antenna ports each included in at least one group into which a plurality of antenna ports have been grouped, the group being determined on the basis of a measured value of phase noise measured for each of the plurality of antenna ports, as Sun discloses that a terminal device provides information indicating whether phase errors estimated on PTRS ports are the same (¶ [0094]), and it is determined if one or more DMRS ports corresponding to the PTRS port have a same phase noise (¶ [0100]), if a phase error detected on a first PTRS port is the same as a phase error on a second PTRS port, the quantity of 
Regarding claim 2, Sun discloses that antenna ports equal having the same phase noise are reported as one port group (¶ [0019]), where there are a number of port groups (¶ [0024]).
Regarding claim 3, Sun discloses transmitting information indicating an association between the antenna ports that belong to the group (¶ [0022]).
Regarding claims 4 and 6, Sun discloses a receiver (i.e. Figs. 13-14) performing a method comprising a receiving circuit (i.e. receiving unit 710/transceiver 830) that receives a data signal and a phase tracking reference signal transmitted from a subset of antenna ports of antenna ports each included in at least one group into which a plurality of antenna ports of a transmitter have been grouped, the group being determined on the basis of a measured value of a phase noise measured for each of the plurality of antenna ports, as Sun discloses grouping one or more DMRS ports corresponding to a PTRS port on the basis of a same measured phase noise (see ¶¶ [0099]-[0102]), and where data is also received (see Fig. 7), a demodulating circuit (i.e. part of receiving unit 710/processor 810) that demodulates the data signal by using a phase noise 
Regarding claim 7, Sun discloses a communication method comprising measuring a measured value of phase noise for each of a plurality of antenna ports of a transmitter, as Sun discloses estimating phase noise on PTRS ports (¶ [0082]), grouping the plurality of antenna ports into at least one group on the basis of the measured value of phase noise (¶¶ [0094], [0100]-[0101]), mapping a phase tracking reference signal onto a subset of antenna ports of antenna ports each included in the at least one group, as Sun discloses that if a phase error detected on a first PTRS port is the same as a phase error on a second PTRS port, the quantity of to be used PTRS ports is reduced (¶ [0124]), and an uplink signal includes grouping information including correspondence between the DMRS port group and the PTRS port (¶¶ [0100]-[0101]), such that the terminal device sends the PTRS and DMRS to a network device based on the correspondence between the PTRS port and DMRS port (¶ [0016]), where the terminal device may estimate phase noise on the PTRS point to determine DMRS ports having the same phase noise as one DMRS port group (¶¶ [[0099-[0100]]), so that the network device does not to configure different PTRS ports for DMRS ports to avoid configuring excess PTRS ports, saving PTRS port resources (see abstract, ¶ [0032]), transmitting a data signal and the phase tracking signal (see ¶¶ [0040], [0081]-[0082]; Fig. 7), receiving the data signal and the phase tracking reference signal transmitted from the subset of antenna ports included the group, as Sun discloses grouping one or more DMRS ports corresponding to a PTRS port on the basis of a same .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. U.S. Patent App. Pub. No. 2018/0041259 disclose a method for transmitting and receiving phase compensation reference signals.
Akkarakaran et al. U.S. Patent App. Pub. No. 2018/0091350 disclose a phase-noise compensation reference signal design.
Kundargi et al. U.S. Patent App. Pub. No. 2018/0287759 disclose a system that performs measurement based selection of PTRS ports.
Li et al. U.S. Patent App. Pub. No. 2019/0326964 disclose a method for transmitting a reference signal and determining phase noise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/14/2021